Ray, J.
— The appellant sought to enjoin the treasurer of Washington county from proceeding to collect certain taxes, assessed upon a return made upon oath, for taxation, by said appellant. The return was in these words: “ Money on hand or on deposit within the State, $2,500.” This sum, it is alleged, was in United States treasury notes, which, it is claimed, are not liable to be taxed by state authority. It is averred that the return was made “by reason of a mistake of facts, of which plaintiff was not cognizant at the time,” and that he filed an affidavit with the auditor of the county *185for an order on the treasurer releasing the tax. The affidavit is made an exhibit, and discloses the fact that the appellant “isinformed and believes that” United States treasury notes “ are not taxable.”' The error, then, under which he made the return, if error there was, was one of law and not of fact, and one for which no relief can be granted.
H. Heffren, for appellant.
J. A. Ghormley and M. C. Kerr, for appellee.
Under the ruling, however, of this court, in the case of Conwell et al. v. The President, &c., 8 Ind. 358, the appellant, having made the return, would be estopped from denying its correctness. The court below sustained a demurrer to the complaint. In this there was no error.
The judgment is affirmed, with costs.